Citation Nr: 1013044	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating of greater than 20 percent 
for service-connected residuals of a right ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from August 
1978 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2006 by the Appeals Management Center (AMC) of the 
Department of Veterans Affairs (VA) in Washington, DC.  In 
July 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review. 

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, via video-conference.  A transcript 
of the hearing is associated with the claims file.


FINDING OF FACT

Service-connected residuals of a right ankle fracture are 
manifested by active plantar flexion to 20 degrees upon 
repetition and 10 degrees dorsiflexion upon repetition with 
degenerative changes shown by X-ray.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5271 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations 

The Board observes that this case was remanded by the Board 
in July 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the July 2009 remand was to achieve further 
development of the claim, namely to obtain VA treatment 
records dated from October 2007 to the present and records 
related to the Veteran's application for Social Security 
Administration (SSA) disability benefits.  A review of the 
post- remand record shows that these records have been 
associated with the claims file, and there is no indication 
that any such records remain outstanding.  Therefore, the 
Board determines that the RO/AMC substantially complied with 
the Board's orders in the July 2009 remand and that the 
Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was sent VCAA 
notification letters in March 2003 and August 2005 with 
regard to his service connection claim, prior to the initial 
unfavorable AOJ decision issued in December 2006.  An 
additional letter was sent in July 2009, which was relevant 
to the initial rating claim.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices informed the Veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claim, and his and 
VA's obligations in providing such evidence for 
consideration.  With regard to the initial rating claim, 
such claims are generally considered to be "downstream" 
issues from the original grant of benefits.  VA's General 
Counsel issued an advisory opinion holding that separate 
notice of VA's duty to assist the Veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
Veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  Further, 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  In this case, the Veteran has not alleged that he 
has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective 
dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board finds that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that, as a matter of law, providing 
the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to 
an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case 
(SOC) and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  
In the present case, subsequent to the July 2009 VCAA letter 
that advised the Veteran of how to substantiate disability 
ratings and effective dates, the Veteran's claim was 
readjudicated and a SSOC issued.  Thus, any deficiency of 
timing was rectified by readjudication of the claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of October 2006 
and December 2007 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim. 

With regard to the VA examinations, the Board notes that 
once VA undertakes to provide a VA examination, it must 
ensure that the examination is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, each examiner 
reviewed the claims file, documented the Veteran's 
subjective complaints and medical history, and evaluated the 
Veteran.  Thereafter, in the reports, they provided 
information sufficient in detail and relevance to the rating 
criteria to allow for determination of the appropriate 
disability rating.  Further, the Board notes that the 
findings documented upon examination were not inconsistent 
with other evidence presented in the claims file.  Thus, the 
Board determines that the VA examinations in this case are 
adequate for rating purposes.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  The basis of disability evaluation is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a disability rating was not limited to 
that reflecting the then current severity of the disorder.  
As such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected right ankle 
disability.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based 
on the facts found during the appeal period.  Fenderson at 
126-28.  As such, in accordance with Fenderson, the Board 
has considered the propriety of staged ratings in evaluating 
the Veteran's service-connected disability.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The Veteran's post-operative residuals of right ankle 
fracture has been assigned a 20 percent rating for 
degenerative joint disease with marked limitation of motion 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5271 (2009).  A rating in excess of 20 percent is not 
available under Diagnostic Code 5010.  Additionally, a 20 
percent evaluation is the maximum possible schedular 
evaluation for an ankle disability under Diagnostic Codes 
5271 (limited motion of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved 
is noncompensable under the appropriate diagnostic code(s), 
a 10 percent rating is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5270 provides for a higher schedular 
evaluation for ankylosis of the ankle, if shown.  A 30 
percent evaluation is warranted for ankylosis of the ankle 
in plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion, or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with moderate knee or 
ankle disability warrants a rating of 20 percent.  Malunion 
of the two bones with marked knee or ankle disability 
warrants a rating of 30 percent.  Nonunion of the tibia and 
fibula, with loose motion, requiring a brace, is assigned a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Pursuant to Diagnostic Code 5284, used in rating foot 
injury, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  With actual loss of use of the foot, a 40 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 
(2009).

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

The record reflects treatment for the Veteran's service-
connected right ankle disability with complaints of pain.  
The relevant medical evidence providing detailed findings as 
to the right ankle is limited to the reports of two VA 
examinations. 

At the October 2006 VA examination, an X-ray showed 
degenerative changes.  The examiner observed that the 
Veteran walked with a markedly antalgic gait, requiring the 
use of a cane.  Physical examination revealed lateral 
tenderness of the ankle and range of motion of dorsiflexion 
to neutral position and plantar flexion to 25 degrees.  The 
examiner opined that the severity of the Veteran's overall 
disability suggesting involvement of more than just the 
right ankle and recommended to the Veteran that he pursue 
further evaluation at the VA hospital. 

At the December 2007 VA examination, the Veteran reported 
subjective complaints of deformity, giving way, instability, 
pain, stiffness, and weakness with constant effusion.  He 
denied dislocation, subluxation, and locking episodes.  The 
examiner again observed an antalgic gait.  Range of motion 
was dorsiflexion to 10 degrees upon repetition, 15 degrees 
maximum; and plantar flexion to 20 degrees upon repetition, 
40 degrees maximum.  No instability was found; however, 
slight valgus deviation was noted.  Anterior drawer testing 
was stable.  The examiner documented bony joint enlargement, 
crepitus, effusion, tenderness, painful movement, and 
guarding with movement.  Overall, the examiner found that 
the Veteran's daily grooming would be impacted mildly at 
most, but that his ability to do chores, exercise, engage in 
sports, and shop would be at least severely limited.  The 
Board notes that this examiner also noted that the Veteran 
had significant other orthopedic and systemic concerns, 
including gout and detrimental impact of the chronic right 
ankle pain on the knees and hips. 

Based on these findings, the Board determines that a rating 
in excess of 20 percent is not warranted for service-
connected residuals of a right ankle fracture.  Neither 
imaging studies nor physical examination revealed either 
ankylosis of the ankle or malunion or nonunion of the tibia 
and fibula.  The Board acknowledges the Veteran's assertions 
as to the severity of his right ankle symptoms.  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Absent evidence of impairment 
of the tibia and fibula or ankylosis, a rating in excess of 
20 percent for service-connected residuals of a right ankle 
fracture is not warranted.

Extraschedular and TDIU ratings

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral 
for an extraschedular rating include marked interference 
with employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1) (2009).  In the present case, the Board finds no 
evidence that the Veteran's service-connected residuals of a 
right ankle fracture presents such an unusual or exceptional 
disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  In this case the 
record does not establish that the Veteran experiences 
interference with employment not contemplated by a schedular 
rating.  The Board acknowledges that the Veteran is not 
employed; however, mere unemployment does not alone 
establish marked interference with employment by the 
service-connected disability.  The rating schedule 
compensates average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Further, the record 
clearly demonstrates that the Veteran suffers from other 
disability, e.g., gout, which has affected his employment.  
Absent evidence that the Veteran's service-connected right 
ankle disability by itself results in interference in 
employment that is beyond average impairment, the Board 
determines that referral for an extraschedular is not 
warranted.  

Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this 
case, the Veteran filed a claim for TDIU, which was denied 
by the RO in an August 2007 rating decision.  The Veteran 
did not timely appeal that decision; however, in accordance 
with Rice, the Board must contemplate whether the Veteran's 
service-connected right ankle disability prevents him from 
obtaining or maintaining substantially gainful employment. 

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For 
purposes of calculating the percentage requirements of one 
60 percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: 
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, 
if applicable, (2) disabilities resulting from common 
etiology or a single accident, (3) disabilities affecting a 
single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple 
injuries incurred in action, or (5) multiple disabilities 
incurred as a prisoner of war.

The Veteran's service-connected residuals of a right ankle 
fracture are his only service-connected disability.  Hence, 
he does not meet the criteria for a schedular TDIU rating.  
Further, he has not presented evidence that his service-
connected disability prevents him from obtaining and 
maintaining substantially gainful employment such that 
contemplation of an extraschedular rating is warranted.  The 
Board observes that the Veteran applied for SSA disability 
benefits, but was not found unable to work due to 
disability.  Absent competent evidence that he is unable to 
work due to his service-connected residuals of a right ankle 
fracture, extraschedular consideration of whether a TDIU 
rating is not necessary. 


ORDER

An initial rating in excess of 20 percent for service-
connected residuals of a right ankle fracture is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


